--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CERTIFICATE OF DESIGNATION


SERIES B CONVERTIBLE PREFERRED STOCK
($.001 Par Value)
of


ITLINKZ GROUP, INC.


Pursuant to Section 151 of the Delaware General Corporation Law
 

--------------------------------------------------------------------------------



itLinkz Group, Inc., a corporation organized and existing under the law of the
State of Delaware (the "Corporation"), in accordance with the provisions of
Section 151 of the General Corporation Law, DOES HEREBY CERTIFY as follows:


That pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation of the Corporation, as amended (“Certificate of
Incorporation”), the Board of Directors of the Corporation by resolution adopted
by written consent in lieu of meeting dated June __, 2007, adopted the following
resolution creating a series of 1000 shares of Preferred Stock, $.001 par value
per share, designated as Series B Convertible Preferred Stock:


Section 1. Designation and Amount. The shares of such series shall be designated
as “Series B Convertible Preferred Stock” and the number of shares constituting
such series shall be 1000. Such number of shares may be increased or decreased
by resolution of the Board of Directors; provided, however, that no decrease
shall reduce the number of shares of Series B Convertible Preferred Stock to a
number less than the number of shares then outstanding plus the number of shares
reserved for issuance upon the exercise of outstanding options, rights or
warrants or upon the conversion of any outstanding securities issued by the
Corporation convertible into Series B Convertible Preferred Stock.


Section 2. Dividends and Distributions.


(A) Ordinary Cash Dividends. In the event the Corporation declares a dividend
payable in cash to holders of any class of stock, the holder of each share of
Series B Convertible Preferred Stock shall be entitled to receive a dividend
equal in amount and kind to that payable to the holder of the number of shares
of the Corporation's common stock (“Common Stock”) into which that holder's
Series B Convertible Preferred Stock could be converted on the record date for
the dividend.


(B) Ordinary Stock Dividends. In the event the Corporation declares an ordinary
dividend payable in stock to holders of any class of stock, the holder of each
share of Series B Convertible Preferred Stock shall be entitled to receive a
dividend equal in amount and kind to that payable to the holder of the number of
shares of Common Stock into which that holder's Series B Convertible Preferred
Stock could be converted on the record date for the dividend.



1

--------------------------------------------------------------------------------



(C) Liquidation. Upon the liquidation, dissolution and winding up of the
Corporation, the holders of the Series B Convertible Preferred Stock shall be
entitled to receive in cash out of the assets of the Corporation, whether from
capital or from earnings available for distribution to its stockholders, before
any amount shall be paid to the holders of Common Stock, the sum of One Cent
($.01) per share, after which the holders of Series B Convertible Preferred
Stock shall share in the distribution with the holders of the Common Stock on a
pari passu basis, except that in determining the appropriate distribution of
available cash among the shareholders, each share of Series B Convertible
Preferred Stock shall be deemed to have been converted into the number of shares
of Common Stock into which that holder’s Series B Convertible Preferred Stock
could be converted on the record date for the distribution.
 
Section 3. Voting Rights. The holders of shares of Series B Convertible
Preferred Stock shall have the following voting rights: Each share of Series B
Convertible Preferred Stock shall entitle the holder thereof to cast on all
matters submitted to a vote of the stockholders of the Corporation that number
of votes which equals the number of shares of Common Stock into which such
holder's shares of Series B Convertible Preferred Stock are convertible, as
determined under Section 8 hereof, on the record date for the stockholder
action.


Section 4. Reacquired Shares. Any shares of Series B Convertible Preferred Stock
purchased or otherwise acquired by the Corporation in any manner whatsoever
shall be retired and cancelled promptly after the acquisition thereof. All such
shares shall upon their cancellation become authorized but unissued shares of
Preferred Stock and may be reissued as part of a new series of Preferred Stock
to be created by resolution or resolutions of the Board of Directors, subject to
the conditions and restrictions on issuance set forth herein.


Section 5. Redemption. At any time after June 30, 2008, the Corporation shall be
entitled to redeem the shares of Series B Convertible Preferred Stock by giving
written notice to the registered holders thereof not less than 15 days nor more
than 60 days prior to the redemption date. Each such notice shall state (1) the
redemption date, (2) the number of shares to be redeemed from each holder, and
(3) the place where certificates for the Series B Convertible Preferred Stock
are to be surrendered. Upon surrender in accordance with said notice of
certificates for the shares to be redeemed, such shares shall be redeemed at a
price of $.001 per share. Notice having been given, upon the redemption date
(unless the Corporation shall default in paying the redemption price), said
shares shall no longer be deemed to be outstanding.


Section 6. Voting on Amendment. The Certificate of Incorporation of the
Corporation shall not be further amended, nor shall any resolution of the
directors be adopted after the adoption of this Certificate of Designation that
in any manner would materially alter or change the powers, preferences or
special rights of the Series B Convertible Preferred Stock so as to affect them
adversely without the affirmative vote of the holders of at least seventy-five
percent of the outstanding shares of Series B Convertible Preferred Stock,
voting together as a single class.


Section 7. No Impairment. The Corporation will not, by amendment of its Articles
of Incorporation or adoption of a directors’ resolution or by any other means or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation but will at all times in good
faith assist in the carrying out of all the provisions of this Certificate of
Designation and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of the
Series B Convertible Preferred Stock against impairment.



2

--------------------------------------------------------------------------------



Section 8. Conversion. The holders of the Series B Convertible Preferred Stock
shall have the following rights with respect to the conversion of the Series B
Convertible Preferred Stock into shares of Common Stock (the "Conversion
Rights"):


(A) Conversion. Subject to and in compliance with the provisions of this Section
8, any shares of Series B Convertible Preferred Stock may at any time, at the
option of the holder, be converted into fully paid and nonassessable shares of
Common Stock (a “Conversion”). The number of shares of Common Stock to which a
holder of Series B Convertible Preferred Stock shall be entitled upon a
Conversion shall be the product obtained by multiplying the number of shares of
Series B Convertible Preferred Stock being converted by eight hundred nine
thousand, eight hundred sixty six and twenty three hundredths (809,866.23)
(“Adjustment Number”).


(B) Dividend Payable in Shares of Stock. In the event the Corporation shall at
any time declare or pay any dividend on Common Stock payable in shares of Common
Stock, then the Adjustment Number in effect immediately prior to such event
shall be adjusted by multiplying such Adjustment Number by a fraction, the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.


(C) Consolidation, Merger, etc. In case the Corporation shall enter into any
consolidation, merger, reorganization, or other transaction in which the shares
of Common Stock are exchanged for or changed into other stock or securities,
cash and/or any other property, then in any such case the Conversion Rights of
Series B Convertible Preferred Stock shall at the same time be modified such
that, upon Conversion of a share of Series B Convertible Preferred Stock, the
holder shall receive the product of the Adjustment Number times the aggregate
amount of stock, securities, cash and/or any other property (payable in kind),
as the case may be, into which or for which each share of Common Stock is
changed or exchanged.


(D) Adjustment for Reclassification, Exchange and Substitution. At any time or
times the Common Stock issuable upon the conversion of the Series B Convertible
Preferred Stock is changed into the same or a different number of shares of any
class or classes of the Corporation’s stock, whether by recapitalization,
combination, consolidation, reclassification or otherwise, in any such event the
Adjustment Number shall be changed proportionately to the change in the number
of shares of Common Stock resulting from the recapitalization, reclassification
or other change.
 
(E) Mechanics of the Conversion. Upon a Conversion, the holder of Series B
Convertible Preferred Stock shall surrender the certificate or certificates
therefor, duly endorsed, at the office of the Corporation, together with a
completed Notice of Conversion in the Form of Exhibit A. Thereupon, the
Corporation shall promptly issue and deliver to such holder a certificate or
certificates for the number of shares of Common Stock to which such holder is
entitled. The Conversion shall be deemed to have been made at the close of
business on the date of such surrender of the certificates representing the
shares of Series B Convertible Preferred Stock to be converted. The person
entitled to receive the shares of Common Stock issuable upon a Conversion shall
be treated for all purposes as the record holder of such shares of Common Stock
on such date.


(F) Reservation of Stock Issuable Upon Conversion. The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series B Convertible Preferred Stock, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series B Convertible Preferred Stock. If at any time
the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the conversion of all then outstanding shares of the Series
B Convertible Preferred Stock, the Corporation shall, at the request of any
holder of Series B Convertible Preferred Stock, take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose.



3

--------------------------------------------------------------------------------



Section 9. Notices of Record Date. Upon (i) any taking by the Corporation of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or (ii) any sale of the Corporation, capital reorganization of the
Corporation, any reclassification or recapitalization of the capital stock of
the Corporation, or any voluntary or involuntary dissolution, liquidation or
winding up of the Corporation, the Corporation shall mail to each holder of
Series B Convertible Preferred Stock at least twenty (20) days prior to the
record date specified therein a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (B) the date on which any such
sale of the Corporation, reorganization, reclassification, recapitalization,
dissolution, liquidation or winding up is expected to become effective, and (C)
the date, if any, that is to be fixed as to when the holders of record of Common
Stock (or other securities) shall be entitled to exchange their shares of Common
Stock (or other securities) for securities or other property deliverable upon
such sale of the Corporation, reorganization, reclassification,
recapitalization, dissolution, liquidation or winding up.


Section 10. Notices. Any notice required by the provisions of this Certificate
of Designation shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the party to be notified, (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, or (iii) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All notices shall be addressed to each holder of record
at the address of such holder appearing on the books of the Corporation.


IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be signed by its duly authorized officer this ____ day of June, 2007.




ITLINKZ GROUP, INC.




                                                               
Jeremy P. Feakins
Chief Executive Officer











4

--------------------------------------------------------------------------------



Exhibit A
NOTICE OF CONVERSION


Reference is made to the Certificate of Designation of SERIES B CONVERTIBLE
PREFERRED STOCK dated June ____ 2007 (the "Certificate of Designation"), of
ITLINKZ GROUP, INC., a Delaware corporation (the "Corporation"). In accordance
with and pursuant to the Certificate of Designation, the undersigned hereby
elects to convert the number of shares of Series B Convertible Preferred Stock,
par value $0.001 per share (the “Preferred Shares”) indicated below into shares
of Common Stock, par value $0.001 per share (the "Common Stock"), of the
Company, by tendering the stock certificate(s) representing the Preferred Shares
specified below as of the date specified below.


Date of Conversion:________________________________


Number of Preferred Shares to be converted:_________________________________


Please confirm the following information:


Number of shares of Common Stock to be issued:_____________________________


Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:


Issue to:__________________________________


Address:__________________________________


__________________________________


Facsimile Number:__________________________________


Authorization:__________________________________


By: ___________________________


Title: ___________________________














5


--------------------------------------------------------------------------------